Citation Nr: 1205380	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for chronic fatigue syndrome, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Zenzano, General Attorney


INTRODUCTION

The Veteran served on active duty from September 1986 to January 1987, 
February 1989 to February 1992, and February 2003 to November 2003.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was held before the undersigned in February 2011.  A transcript of the hearing is of record.  On the record, at the hearing and in a VA Form 21-4138, Statement in Support of Claim, the Veteran waived initial RO consideration of additional evidence submitted at the hearing.  See Board Hearing Tr. at 10.

The issue of entitlement to an increased rating for chronic fatigue syndrome, currently rated as 20 percent disabling, is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a February 2011 statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal regarding whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal regarding whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2011 written statement, the Veteran indicated that he wished to withdraw his claim pertaining to sleep apnea.  He reiterated this sentiment at his February 2011 hearing.  See Board Hearing Tr. at 2; VA Form 21-4138, received February 17, 2011.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  The Veteran has properly withdrawn his appeal pertaining to sleep apnea.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  


ORDER

The appeal concerning whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea is dismissed.


REMAND

The Veteran seeks entitlement to an increased rating for chronic fatigue syndrome, currently rated as 20 percent disabling.  Before the Board can adjudicate this claim on the merits, additional development is required.
The Veteran's last VA examination pertaining to his chronic fatigue syndrome was in June 2009.  Since that time, the Veteran and his spouse have submitted lay statements asserting that his chronic fatigue syndrome has increased in severity.  Similar statements were also made by the Veteran during his February 2011 hearing.  See Board Hearing Tr. at 7.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The United States Court of Appeals for Veterans Claims has held that where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  As the Veteran's statements and testimony raise the possibility that his chronic fatigue syndrome has increased in severity since the most recent VA examination, a new examination is required on remand.

Additionally, the record reflects that the Veteran receives ongoing treatment at a VA Medical Center in Memphis, Tennessee.  The record only contains VA treatment records until January 2011.  As more recent VA treatment records may be pertinent to the Veteran's claim, they must be requested on remand. 

Accordingly, the case is REMANDED for the following actions:

     	     1.  Obtain any VA treatment records subsequent to 
January 2011 and associate them with the claims file.

If such records are not available, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 
38 C.F.R. § 3.159(e).
2.  Schedule the Veteran for a VA examination to assess the current severity of his chronic fatigue syndrome.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  

The examiner should comment on whether the Veteran's chronic fatigue syndrome is productive of periods of incapacitation (defined as requiring bed rest and treatment by a physician), debilitating fatigue, cognitive impairment or other signs and symptoms consistent with chronic fatigue syndrome.  If so, the examiner should indicate whether the symptoms are constant or nearly constant, and the degree (as a percentage) to which they restrict routine daily activities.  If the Veteran's symptoms wax and wane, indicate the duration (in weeks) of any incapacitating episodes per year. 

The Veteran's lay statements regarding his symptomatology should also be noted in the examination report.  

The claims file should be made available to and reviewed by the examiner in connection with the examination.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


